Citation Nr: 1139852	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-20 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for shortness of breath, to include as secondary to asbestos exposure.

4.  Entitlement to service connection for a low back disability. 

5.  Entitlement to service connection for a right knee disability. 

6.  Entitlement to service connection for a neck condition.

7.  Entitlement to service connection for carpal tunnel syndrome of the right wrist.

8.  Entitlement to service connection for carpal tunnel syndrome of the left wrist.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the issues on appeal.

In April 2011, the Veteran testified before the Board at a hearing held via videoconference.  A copy of the transcript is located in the claims file.

At his hearing, the issue of entitlement to service connection for a left knee disability was raised.  Because that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, a right knee disability, a low back disability, a neck condition, and carpal tunnel syndrome of the right and left wrists are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At his April 2011 hearing before the Board, the Veteran withdrew his appeal concerning entitlement to service connection for shortness of breath, to include as secondary to asbestos exposure. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for shortness of breath, to include as secondary to asbestos exposure, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2011). 

In July 2008, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals , perfecting his appeal as to the issue of entitlement to service connection for shortness of breath, to include as secondary to asbestos exposure, as identified in the June 2008 statement of the case. 

At his April 2011 hearing before the Board, the Veteran stated that he was withdrawing his appeal as to the issue of entitlement to service connection for shortness of breath, to include as secondary to asbestos exposure.  The Board finds that the Veteran's oral statement transcribed at the hearing indicating his intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal. 

As the appellant has withdrawn his appeal as to the issue of entitlement to service connection for shortness of breath, to include as secondary to asbestos exposure, there remain no allegations of errors of fact or law for appellate consideration concerning that issue.  The Board therefore has no jurisdiction to review the issue. 

Accordingly, the issue of entitlement to service connection for shortness of breath, to include as secondary to asbestos exposure, is dismissed. 


ORDER

The issue of entitlement to service connection for shortness of breath, to include as secondary to asbestos exposure is dismissed.


REMAND

Additional development is necessary prior to further disposition of the Veteran's claims for service connection for bilateral hearing loss, tinnitus, a right knee disability, a low back disability, a neck condition, and carpal tunnel syndrome of the right and left wrists.

First, at his April 2011 hearing, the Veteran reported that he was receiving disability benefits from the Social Security Administration (SSA) for two years.  There is no indication that these records have been requested or obtained from SSA.  Therefore, on remand, any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA); see also Woods v. Gober, 14 Vet. App. 214 (2000) (VA is required to obtain SSA records in the context of an earlier effective date claim). 

Next, it appears that private treatment records may be outstanding.  At his April 2011 hearing, the Veteran reported having received treatment for his disabilities at Trinity, a facility formally known as Baptist Montclair.  He had been treated there for his back by Dr. Woodall, in around 1995, who had since passed away.  He was then treated by Dr. Woodall's son, Dr. C. Woodall, II, and had received such treatment in the previous two years.  He had also been treated by Dr. Wales for arthritis, at the rheumatology department at Baptist Montclair.  In addition, he had received treatment for his back from Dr. Bailey, who practiced at Medical Park East, now called the Alabama Spine Clinic, in the 1990s.  Because these records are pertinent to the Veteran's claim, and have not yet been obtained, they should be requested on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).

With regard to the Veteran's claim for service connection for tinnitus and hearing loss, the Veteran contends that he was exposed to acoustic trauma in service as an aviation ordinance man, working aboard aircraft carriers with duties that included loading guns, missiles, and bombs.  He contends that working on the flight deck eighteen hours per day, even with hearing protection, exposed him to constant jet engine noise.  He contends that he noticed a ringing in his ears while in service.  Following service, he taught carpentry cabinetmaking at a vocational school for six years, and then worked as a history teacher until he retired.  He contends that his hearing loss and tinnitus began in service and have become progressively worse through the years. Service treatment records reflect that on June 1968 enlistment examination, some hearing loss was noted as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
15
5
LEFT
5
5
20
15
5

May 1970 audiometric test showed the following hearing loss:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
30
25
LEFT
25
25
35
30
25

The Board finds that the Veteran is competent to report the incurrence of symptoms of hearing loss and tinnitus during service, as that injury is capable of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the Veteran's in-service duties are consistent with noise exposure.  Furthermore, there is evidence of possible hearing loss documented in the service treatment records.  Accordingly, as the Veteran is competent to describe hearing loss and tinnitus in service, and such description is consistent with his service, a remand is necessary in order to obtain a VA examination and opinion with regard to the etiology of the Veteran's hearing loss and tinnitus.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim for service connection for a back and neck disability, the Veteran contends that while in service, he injured his back and neck in a motor vehicle accident.  He contends that at that time, a corpsman was driving him to an emergency optometry appointment.  Following the accident, the corpsman stated that he had a muscle spasm of the back, however, he did not receive any treatment for his back or neck at the hospital or at any other time while in service.  Since separating from service, he had experienced "back attacks," off and on until they became more and more severe.  He had received treatment from a chiropractor in the 1970s and 1980s, and then from a back specialist in the 1980s and 1990s.  Service treatment records reflect that in March 1972, the Veteran was seen by an optometrist to remove a foreign body from his eye.  However, the notation of treatment did not indicate the presence of a back injury or record of a motor vehicle accident.  In June 1972, the Veteran complained of back pain for three weeks.  He had been started on exercises and felt somewhat better.  There was full range of motion with pain.  There appeared to be a finding of right lumber paravertebral muscle spasm.  Post-service treatment records reflect complaints of back pain at various times in the 1990s.  In June 1991, the Veteran reported hurting his back while doing yard work.  The assessment was a lumbar strain.  In March 1996 and July 1997, he sought treatment for long standing chronic low back pain which, he reported, began while in service.  A 1996 MRI was interpreted as showing a bulging disc at L5, as well as some disc desiccation at L2-3, L3-4, and L4-5.    

Because the Veteran is competent to describe back and neck pain that occurred in service, there is evidence of a current disability, and the service treatment records document treatment for low back pain,  the Board finds that a remand is necessary in order to obtain a VA examination and opinion with regard to the etiology of the Veteran's low back disability and/or neck condition. 

With regard to the Veteran's claim for service connection for a right knee disability, the Veteran contends that while in service, he would have to get down on his knees to load bombs on and off cars, with no knee pads.  He also had to work on his knees to load guns.  Even though he had knee pain in service, he did not go to sick call because he just learned to live with the pain.  Since service, he had used over-the-counter measures such as braces, as well as physical therapy, to address his knee pain.  Service treatment records reflect that in October of an illegible year, the Veteran had a sore left knee due to a bike accident.  There was painful hyperextension.

In this case, although there is no documentation of a current right knee disability, the Veteran is competent to state that he had knee pain and problems in service and that he currently suffers from knee pain and ongoing problems, suggestive of a knee condition.  Furthermore, his description of his service duties that placed pressure on his knees is consistent with his service.  Thus, because the Veteran has provided credible testimony that he hurt his knees in service and continues to suffer from knee pain and problems, a remand is necessary in order to obtain a VA examination and opinion as to the presence of any current right knee disability and the etiology of such disability.

With regard to the Veteran's claim for service connection for carpal tunnel syndrome of the right and left wrist, the Veteran contends that while in service, he would have to use his hands to load and unload bombs that weighed sometimes five hundred pounds.  He experienced pain in his hands in service, and was diagnosed with carpal tunnel syndrome in around 2000.  

Similarly to his contended right knee disability, there is no current record of diagnosis of carpal tunnel syndrome.  However, the Veteran is competent to state that he had wrist pain and problems in service and that he currently suffers from wrist pain that was diagnosed as carpal tunnel syndrome.  Furthermore, his description of his duties that placed pressure on his wrists is consistent with his service.  Thus, because the Veteran has provided credible testimony that he hurt his wrists in service and continues to suffer from wrist pain and problems, a remand is necessary in order to obtain a VA examination and opinion as to the etiology of any current carpal tunnel syndrome, or other disability, of the right and left wrists.

Accordingly, the case is REMANDED for the following actions:

1.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Request that the Veteran identify any outstanding treatment records relevant to his hearing loss, tinnitus, low back disability, neck condition, right knee disability, and carpal tunnel syndrome.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from Trinity or Baptist Montclair, and in particular, from Dr. Woodall, Senior, Dr. Woodall, Junior, and Dr. Wales, and records from Dr. Bailey from Medical Park East or the Alabama Spine Clinic, as well as any VA records.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his hearing loss and tinnitus. The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

a)  Diagnose any current hearing loss or tinnitus. 

b)  The examiner should opine as to whether there is clear and unmistakable evidence that hearing loss pre-existed the Veteran's entrance to service.  

c)  If the answer to a) is yes, is there clear and unmistakable evidence that the pre-existing hearing loss permanently increased in severity due to the natural progression of the disease in service, resulting in the current hearing loss disability?

d)  If the answer to a) is yes, is there clear and unmistakable evidence that the pre-existing hearing loss permanently increased in severity beyond the natural progress of the disease in service, i.e. was aggravated in service, resulting in the hearing loss disability?

e) If the answer to a) is no, provide an opinion as to whether the Veteran's hearing loss is at least as likely as not (50 percent probability or greater) related to his military service, to include his noise exposure as an ordinance man on the flight line. In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of hearing loss, and the continuity of symptomatology. The rationale for any opinion offered should be provided.

f)  Provide an opinion as to whether the Veteran's tinnitus is at least as likely as not (50 percent probability or greater) related to his military service, to include his noise exposure as an ordinance man on the flight line. In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of tinnitus, and the continuity of symptomatology. The rationale for any opinion offered should be provided.

4.  Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his low back disability and neck condition.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

a)  Diagnose any low back disability.

b)  Diagnose any neck condition.

c) The examiner should opine whether the Veteran's low back disability or neck condition is at least as likely as not (50 percent probability or greater) related to his military service, to include his reports of a muscle strain following a motor vehicle accident in service and treatment for a muscle strain three months following the contended accident.  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements, and reports of continuity of symptomatology.  The rationale for any opinion offered should be provided.

5.  Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of any current right knee disability.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

a)  Diagnose any current right knee disability.

b) The examiner should opine whether the Veteran's right knee disability is at least as likely as not (50 percent probability or greater) related to his military service, to include his reported in-service duties of working on his knees loading weapons without knee protection.  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements, and reports of continuity of symptomatology.  The rationale for any opinion offered should be provided.

6.  Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his carpal tunnel syndrome of the right and left wrists.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

a)  Diagnose any right or left wrist disability, to include carpal tunnel syndrome.

b) The examiner should opine whether the Veteran's right and left wrist disabilities are at least as likely as not (50 percent probability or greater) related to his military service, to include his reported service duties that included handling bombs that weighed hundreds of pounds.  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements, and reports of continuity of symptomatology.  The rationale for any opinion offered should be provided.

7.  Then, readjudicate the claims for service connection for bilateral hearing loss, tinnitus, a right knee disability, a low back disability, a neck condition, and carpal tunnel syndrome of the right and left wrists.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


